DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          SUSANA SHAMES,
                             Appellant,

                                    v.

              BRANCH BANKING AND TRUST COMPANY,
                           Appellee.

                              No. 4D17-3515

                              [June 14, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Barry Stone, Judge; L.T. Case No.
CACE11018533.

  Annabel C. Majewski of Wasson & Associates, Chartered, Miami, and
Margery Golant of Golant & Golant, P.A., Boca Raton, for appellant.

  Marian G. Kennady of Van Ness Law Firm, PLC, Deerfield Beach, for
appellee.

PER CURIAM.

  Affirmed.

TAYLOR, DAMOORGIAN and LEVINE, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.